DETAILED ACTION
This office action is in response to the applicant's amendment submitted on 01/27/2021. In virtue of this amendment: 
Claim 5 was previously canceled; 
Claims 1-3, 8, 10 and 12-13 are currently amended; and thus, 
Claims 1-4 and 6-16 are pending; 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The objection to the drawings under 37 CFR 1.83(a) is withdrawn in view of the amendment made to the claim and new drawings received on 01/27/2021.
Claim Objections
The previous objection to claims 2-3 because of minor informalities is withdrawn in view of the amendment made to the claim. 
Claims 2-3 are objected to because of the following informalities:  
Regarding claim 1, 8 and 13, the claim recites newly amended limitation “a first layer light transmitting rigid structural fixed or moveable roof panel or portion thereof” which is riddle with grammatical error and unclear. 
The examiner suggest amending the limitation to read: 
a first light transmitting structural rigid layer that is part of a fixed or moveable roof panel or portion thereof
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The rejections to claims 1-4 and 6-12 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph is withdrawn in view the amendments made to the claim.  
The rejection to claims 2-3 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, is withdrawn in view the amendments made to the claim.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable US2010/0188005A1 hereinafter “Van” in view of US2018/0218669A1 hereinafter “Huebner” further in view of US2015/0360606A1 hereinafter “Thompson” further in view of US2017/0022342A1 hereinafter “Kim” 
Regarding claim 1, Van discloses a laminated light-transmitting panel (¶31L1-2: an LED in glass illumination device) for installation in a vehicle comprising: 
(¶31L2: glass plate [1]) light transmitting rigid structural (Note: glass is light transmissive and ridig) 
a second layer (¶31:2: glass plate [2]) disposed opposite to said first layer (as shown in Fig.2); and 
a third layer (¶31L5-7: a layer of thermoplastic material [5]) disposed between said first and second layers (¶31L5-7: provided between glass plate [1] and [2])) said third layer comprising: 
an interlayer material (¶31L5-7: a layer of thermoplastic material [5])
a plurality of spaced apart light sources (¶38L1-5: light source [4]; as shown in Fig.4 there are a plurality of light source, spaced apart), 
a plurality of electrical circuits (¶38L3-4: a control wire [18]) each one connected to respective ones of the plurality of light sources (as shown in Fig.4, each light source [4] has its own individual control wire [18]) and wherein at least another one of the plurality of light sources is an LCD, LED or OLED screen display or is a plurality of individual lights arragned into shape of an object (as shown in Fig.4 there are a plurality of light source, spaced apart; and in this embodiment formed into a rectangular shape); and ,
wherein each of the plurality of electrical circuits is configured to control the connected light source independent of the other ones of the plurality of electrical circuits (¶42L1-4: the control gate of each transistor is connected to a control wire [18], by applying a voltage to the control wire the transistor can be switched on and off, which turn the corresponding light source on or off) , 
 and wherein the electrical circuit associated with the at least one RGB light emitting diode is configured to control  a brightness (¶49L1-8: used for dimming the light source intensity using duty cycle control) of the at least one RGB light emitting diode in accordance with at least one predetermined setting
Van does not explicitly disclose: 
at least one of the plurality of light sources is an RGB light emitting diode
the electrical circuit associated with the at least one RGB light emitting diode is configured to control a color
a plurality of transceivers each one connected to respective ones of the plurality of light sources; and 115265.00230/124040747v 1Application No. 15/953,4183 Docket No.: 115265-00230 
a master controller adapted to outputting one or more command signals to selected ones of the plurality of transceivers to cause the at least one RGB light emitting diode and at least one other one of the plurality of light sources to output light.
Huebner discloses a display device, wherein 
at least one of the plurality of light sources is an RGB light emitting diode (¶107L8: each illumination means has an RGB LED); the electrical circuit associated with the at least one RGB light emitting diode is configured to control a color (Note: RGB LEDs are capable of producing various different colors) 
a plurality of transceivers each one connected to respective ones of the plurality of light sources (¶95L1-11: strip conductor arrangement on which a control unit is arranged in each case) and 115265.00230/124040747v 1Application No. 15/953,4183 Docket No.: 115265-00230 
a master controller adapted to outputting one or more command signals to selected ones of the plurality of transceivers to cause the at least one RGB light emitting diode and at least one other one of the plurality of light sources to output light.(¶96L1-13: control units could be determined to be master units. The remaining contorl units are determined to be slave control units which are dependent on the master control units)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the device disclosed by Van by replacing the LEDs with RGB LEDs disclosed by Huebner and connecting the control wires disclosed by Van to the control units disclosed by Huebner. 
One of ordinary skill in the art would’ve been motivated because RGB LEDs are capable of producing different colors illumination, which increases customization of the lights produces, and individual control units allows all the LEDs to be controlled under the instruction given to the master controller. 
Van in view of Huebner hereinafter “Van/Huebner” does not explicitly disclose: 
the first layer light transmitting rigid structural fixed or movable roof panel or portion thereof
the light source output a focused beam to illuminate one or more passenger areas of the vehicle
Thompson discloses a light emitting device for a vehicle (¶8-9: some application of the LED light sheet include automobile interior and exterior lighting) wherein 
the first layer light transmitting rigid structural fixed or movable roof panel or portion thereof (¶103L1-3: a thin translucent ceiling material; ¶104L4-6: the ceiling light)
the light source output a focused beam to illuminate one or more passenger areas of the vehicle (¶104L4-6: the ceiling light may automatically turn on when a door is open or can be manually controlled)

One of ordinary skill in the art would’ve been motivated because it would provide lighting to the interior of the vehicle. 
Van/Huebner further in view of Thompson hereinafter “Van/Huebner/Thompson” does not explicitly disclose: 
the second layer is non-structural transparent coating or thin film. 
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify one of the glass layer disclosed by Van with a plastic film. 
One of ordinary skill in the art would’ve been motivated because plastic films are light, not fragile and allow easy reduction in thickness and are thus used as material capable of effectively coping with size increase of display device. (Kim ¶2L1-12)
Regarding claim 2, Van/Huebner/Thompson further in view of Kim hereinafter “Van/Huebner/Thompson” discloses in Thompson the laminated light-transmitting panel of claim 1, wherein 
the one of the plurality of electrical circuits is adapted to automatically activates said RGB light emitting diode when said passenger enters or exits said vehicle. (¶104L4-6: the ceiling light may automatically turn on when a door is open or can be manually controlled) 
Regarding claim 6, Van/Huebner/Thompson/Kim discloses in Huebner the laminated light-transmitting panel of claim 1 wherein 
(¶26: the PCB is adhesively bonded to the strip conductor)
Regarding claim 7, Van/Huebner/Thompson/Kim discloses in Huebner the laminated light-transmitting panel of claim 6 wherein 
the second layer is an adhesive film (¶26: the PCB is adhesively bonded to the strip conductor) adapted to electrically insulate and protect the third layer. (Note: plastic film is not electrically conductive)
Claims 3-4 are rejected under 35 U.S.C. 103 as being unpatentable over Van/Huebner/Thompson/Kim further in view of US2014/0266667A1 hereinafter “Meyer-Wendt” 
Regarding claim 3, Van/Huebner/Thompson/Kim discloses the laminated light-transmitting panel of claim 1
Van/Huebner/Thompson/Kim does not explicitly disclose: 
the electrical circuit connected to the at least one RGB light emitting diode is adapted to automatically switch to a mode in which at least one RGB light emitting diode is activated with a predetermined color and brightness to act as a warning light when a vehicle electronic control unit detects a hazardous condition.
Meyer-Wendt disclose a vehicle warning light system wherein
the electrical circuit connected to the at least one RGB light emitting diode is adapted to automatically switch to a mode in which at least one RGB light emitting diode is activated with a predetermined color and brightness to act as a warning light when a vehicle electronic control unit detects a hazardous condition.(¶37L1-20: illumination may be tailored to the type of hazard event detected; the illumination may include turning the light element to a pattern or color according to the type of hazard) 
 It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the controller disclosed by Van/Huebner/Thompson/Kim to incorporate the warning light system disclosed by Meyer-Wendt. 
One of ordinary skill in the art would’ve been motivated because this provides a way for the lights to provide visual warning even in the absence of depression of the vehicle’s brake pedal.
Regarding claim 4, Van/Huebner/Thompson/Kim further in view of Meyer-Wendt hereinafter “Van/Huebner/Thompson/Kim/Meyer” discloses the laminated light-transmitting panel of claim 3 wherein 
different colors can be selected to indicate different types of hazard conditions. (Meyer-Wendt ¶37L1-20: illumination may be tailored to the type of hazard event detected; the illumination may include turning the light element to a pattern or color according to the type of hazard)
Claims 8-12 are rejected under 35 U.S.C. 103 as being unpatentable US2010/0188005A1 hereinafter “Van” in view of US2018/0218669A1 hereinafter “Huebner” further in view of US2015/0360606A1 hereinafter “Thompson” 
Regarding claim 8,  Van discloses a laminated light-transmitting panel (¶31L1-2: an LED in glass illumination device)  for a vehicle comprising: 
a first layer (¶31L2: glass plate [1]) light transmitting structural element (Note: glass is light transmissive) 
(¶31:2: glass plate [2]) disposed opposite to the first layer (as shown in Fig.2); 
a third layer (¶31L5-7: a layer of thermoplastic material [5]) disposed between the first and the second layers (¶31L5-7: provided between glass plate [1] and [2])) said third layer comprising: 
a plurality of light sources (¶38L1-5: light source [4]; as shown in Fig.4 there are a plurality of light source, spaced apart), selected from the group consisting of a light emitting diode, and organic light emitting diode, a light conductor, a laser, and a liquid crystal display screen (¶21L1-4: the light source device arrangements can comprise an LED device or a group of LED devices, for example inorganic LEDs, organic LERDs, polymer LEDs or a laser diode), wherein 
at least one of the plurality of light sources is the light source is adapted to being controlled independently from the other ones of the plurality of light sources (¶42L1-4: the control gate of each transistor is connected to a control wire [18], by applying a voltage to the control wire the transistor can be switched on and off, which turn the corresponding light source on or off) ,; 
a plurality of electrical circuits (¶38L3-4: a control wire [18]) each one connected to respective ones of the plurality of light sources (as shown in Fig.4, each light source [4] has its own indidivdual control wire [18]),
wherein each of the plurality of electrical circuits is configured to control the connected light source independent of the other ones of the plurality of electrical circuits (¶42L1-4: the control gate of each transistor is connected to a control wire [18], by applying a voltage to the control wire the transistor can be switched on and off, which turn the corresponding light source on or off) , and wherein 
the electrical circuit connected to the at least one light source is configured to control at least two functions of the light source, the functions including outputting light at outputting light at a specific brightness (¶49L1-8: used for dimming the light source intensity using duty cycle control)
Van does not explicitly disclose: 
a particular color and flashing the outputted light; and 
a plurality of transceivers each one connected to respective ones of the plurality of electrical circuits; and 
a master controller adapted to outputting one or more command signals to selected ones of the plurality of transceivers to cause the at least one RGB light emitting diode and at least one other one of the plurality of light sources to output light.
Huebner discloses a display device, wherein 
at least one of the plurality of light sources is an RGB light emitting diode (¶107L8: each illumination means has an RGB LED) the electrical circuit associated with the at least one RGB light emitting diode is configured to control a color (Note: RGB LEDs are capable of producing various different colors)  and flashing the outputted light (Note: Huebner discloses the display is capable of reproducing film, thus is controlling color and flashing); and 
a plurality of transceivers each one connected to respective ones of the plurality of electrical circuits (¶95L1-11: strip conductor arrangement on which a control unit is arranged in each case) and 115265.00230/124040747v 1Application No. 15/953,4183 Docket No.: 115265-00230 
(¶96L1-13: control units could be determined to be master units. The remaining contorl units are determined to be slave control units which are dependent on the master control units)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to modify the device disclosed by Van by replacing the LEDs with RGB LEDs disclosed by Huebner and connecting the control wires disclosed by Van to the control units disclosed by Huebner. 
One of ordinary skill in the art would’ve been motivated because RGB LEDs are capable of producing different colors illumination, which increases customization of the lights produces, and individual control units allows all the LEDs to be controlled under the instruction given to the master controller. 
Van/Huebner does not explicitly disclose: 
a vehicle
the first layer light transmitting rigid structural fixed or movable roof panel or portion thereof
Thompson discloses a light emitting device for a vehicle (¶8-9: some application of the LED light sheet include automobile interior and exterior lighting) 
the first layer light transmitting rigid structural fixed or movable roof panel or portion thereof (¶103L1-3: a thin translucent ceiling material; ¶104L4-6: the ceiling light)

One of ordinary skill in the art would’ve been motivated because it would provide lighting to the interior of the vehicle. 
Regarding claim 9, Van/Huebner/Thompson discloses the laminated light-transmitting panel of claim 8, 
the RGB light emitting diode is part of a light cluster adapted for vehicle external signaling, selected from turn signal lighting (Thompson ¶106L1-9: the light sheet may be used as a turn signal), -26 - brake signal lighting (Thompson ¶106L1-9: the light sheet may be use as a stop light), hazard lighting, and emergency lighting.  
Regarding claim 10, Van/Huebner/Thompson discloses the laminated light-transmitting panel of claim 9 wherein 
said second layer is the interior facing side of the laminated light-transmitting panel (as shown in Fig.5 of Thompson), and wherein the laminated light-transmitting panel is opaque in areas adjacent to said RGB light emitting diode. (Thompson ¶95L1-9: LED light sheet is provided in the interior of the automobile behind the conventional translucent ceiling material)   
Regarding claim 11, Van/Huebner/Thompson discloses the laminated light-transmitting panel of claim 8, wherein 
the RGB light emitting diode is oriented to provide for vehicle interior lighting selected from ambient lighting (Thompson ¶95L1-2: for a diffused ambient light that is not distracting to the driver), entry lighting, exit lighting (Thompson ¶104L4-6: the ceiling light may automatically turn on when a door is opened or can be manually controlled), hazard warning lighting and vehicle service warning lighting.  
Regarding claim 12, Van/Huebner/Thompson discloses the laminated light-transmitting panel of claim 11 wherein
said second layer is the exterior facing side of said laminated light- transmitting panel (Thompson ¶106L1-9: the light sheet may be adhesively applied to the exterior of the automobile or provided behind a transparent window), and wherein the laminated light-transmitting panel is opaque in areas adjacent to said RGB light emitting diode.  
Claims 13 and 15-16 are rejected under 35 U.S.C. 103 as being unpatentable over Thompson in view of US2014/0265934A1 hereinafter “Ramey” further in view of Huebner. 
Regarding claim 13, Thompson discloses a method of controlling an RGB light emitting diode light source comprising:  -27 – 
embedding the RGB light emitting diode light source (¶31L1-3: a thin, flexible light sheet), and one of an LCD, an LED, or an OLED screen display or a plurality of individual lights formed into the shape of an object (as shown in Fig.2, 3, 4 and 8 for example) in a laminated light-transmitting panel of a vehicle panel (Thompson ¶106L1-9: the light sheet may be adhesively applied to the exterior of the automobile or provided behind a transparent window); and wherein 
the laminated light-transmitting panel comprises 
a first layer (¶85L2: the conductor layer [20]) light transmitting rigid structural (¶85L1-9: the conductor layer may be ITO including silver nano-wire) vehicle roof panel or portion thereof (¶103L1-3: a thin translucent ceiling material; ¶104L4-6: the ceiling light)
(¶77L1: a conductor layer [12]; ¶77L10-12: conductor layer [12] may be a silver nano-wire layer since such a layer is highly flexible) disposed opposite to the first layer, 
a third layer disposed between the first and second layers having the RGB light emitting diode a third layer (¶84L1: a dielectric layer [19]) disposed between said first and second layers (as shown in Fig.1); 
connecting an electrical circuit to the RGB light emitting diode light source for controlling a brightness, a color and a dynamic timing of the light emitted from the RGB light emitting diode light source to produce different effects corresponding to two different light functions . (¶97L6-10: RGB components can be individually controlled, to allow the resulting color to either achieve a target color temperature or the allow the user to select the illumiation color; ¶101L5-10: a brighter light for reading, the passenger would control the emission color to add green and blue components to create a whiter light; ¶102L1-3: the light from the light sheet is dimmable by using an appropriate PWM controller; Thompson ¶104L4-6: the ceiling light may automatically turn on when a door is opened or can be manually controlled)
Thompson discloses the lights are individually controllable to different colors and brightness, Thompson does not explicitly disclose “an electrical circuit” to perform all the functions. 
Ramey discloses an interior vehicle illumination system comprising a controller to adjust color and brightness of the illumination system. (¶33L1-10: the ECU may be coupled to the optional manual controller. The controller may provide manual control of lighting. Controller may have power control, color control, brightness control) 

Thompson in view of Ramey hereinafter “Thompson/Ramey” does not explicitly discloses: 
connecting a transceiver to the electrical circuit; and 115265.00230/124040747v. 1Application No. 15/953,4186 Docket No.: 115265-00230 providing a master controller for outputting one or more command signals to the transceiver to cause the RGB light emitting diode to output light.
Huebner discloses an illumination device wherein, 
connecting a transceiver to the electrical circuit (¶97L1: control units); and 115265.00230/124040747v. 1Application No. 15/953,4186 Docket No.: 115265-00230 providing a master controller for outputting one or more command signals to the transceiver to cause the RGB light emitting diode to output light. (¶97L3-5: the control device is in the present instance constructed for wireless communication with the control units)
It would have been obvious to one ordinarily skilled in the art prior to the effective filing date of the application to utilize the control device disclosed by Huebner to operate controller disclosed Thompson/Ramey. 
One of ordinary skill in the art would’ve been motivated because this allows the lights to be controlled wirelessly.  
Regarding claim 15, Thompson/Ramey further in view of Huebner hereinafter “Thompson/Ramey/Huebner” discloses in Thompson the method of claim 13 wherein 
the RGB light emitting diode light source is adapted for vehicle external signaling selected from turn signal lighting (¶106L1-9: the light sheet may be used as a turn signal), brake (¶106L1-9: the light sheet may be use as a stop light), hazard lighting and emergency lighting.  
Regarding claim 16, Thompson/Ramey/Huebner disclose in Thompson the method of claim 13 further comprising:
automatically activating said RGB light emitting diode light source to produce a predetermined lighting effect when a vehicle electronic control unit detects a condition associated with the predetermined lighting effect. (¶104L4-6: the ceiling light may automatically turn on when a door is open or can be manually controlled)
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over in Thompson/Ramey/Huebner further in view of US2016/0059777A1 hereinafter “Malone”  
Regarding claim 14, Thompson/Ramey/Huebner discloses in Thompson the method of claim 13 wherein 
Said RGB light emitting diode light source provides light to a passenger cabin of said vehicle, and wherein said two different light functions are lighting a vehicle interior with the color and the brightness selected to have an effect on a vehicle passenger’s alertness or comfort state  (¶97L6-10: RGB components can be individually controlled, to allow the resulting color to either achieve a target color temperature or the allow the user to select the illumiation color; ¶101L5-10: a brighter light for reading, the passenger would control the emission color to add green and blue components to create a whiter light; ¶102L1-3: the light from the light sheet is dimmable by using an appropriate PWM controller) 
Thompson does not explicitly disclose the lighting device may be use to 
indicating a hazard condition.  
(¶24L19-22: illumination warning may be provided to the interior of the vehicle where an urgent warning to a vehicle operator or occupant of the vehicle is desired) 
It would have been obvious to one ordinarily skilled in the art to modify the lighting mode disclosed by Thompson/Ramey/Huebner to include the urgent warning light disclosed by Malone. 
One of ordinary skill in the art would’ve been motivated because this provides an improved method for alerting vehicle operators and bystanders of potential dangers. 
Response to Arguments
Applicant’s arguments have been considered but are moot because a new ground of rejection is applied and does not rely solely on the prior rejection of record for teaching or matter specifically challenged in the argument.
In addition, applicant’s argument rearing the light panel being intended for placement on the outside of a vehicle is not persuasive, as it the manner of which an invention is to be utilize or used does not make it patentably distinct as long as all the structural limitations are taught by the prior art reference. 
	For the at least foregoing reason, the rejections are maintained. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  

A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RAYMOND R CHAI whose telephone number is (571)270-0576.  The examiner can normally be reached on M-F 9:30AM-5:00PM.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander H Taningco can be reached on (571)272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Raymond R Chai/Primary Examiner, Art Unit 2844                                                                                                                                                                                                        February 2, 2021